Citation Nr: 1718312	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-31 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for arteriosclerotic heart disease to include secondary to posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for hypertension to include secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pasay, Philippines, which denied entitlement to service connection for heart disease to include as secondary to the service-connected disability of posttraumatic stress disorder (PTSD) and denied entitlement to service connection for hypertension as secondary to the service-connected disability of PTSD. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's claim on appeal. 

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision. See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016). The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. See McClendon, 20 Vet. App. at 83.

The Veteran is claiming entitlement to service connection for heart disease and hypertension, both direct and secondary to his service-connected PTSD. Throughout the appeal, the Veteran and his representatives have requested that there is connection between the Veteran's PTSD and his claimed conditions and have requested a VA examination for his conditions. The February 2017 Appellant Brief references relevant medical literature indicating an association between PTSD, hypertension, and heart disease. The brief states the following: "...VA tells its clinicians that PTSD is associated with these specific conditions... PILOTS (Published Internet Literature on Traumatic Stress) has close to 800 indexed pieces of medical literature on the linkage between PTSD, blood pressure and the heart. PILOTS is a VA project on-line since 1991." Within the claims file a 2013 private psychiatric report of the Veteran's PTSD also notes hypertensive cardiovascular disease as a potential symptom related on a medical axis to PTSD. 

Given the above, the Board finds there is insufficient information to make a decision on the Veteran's claim, and that the low threshold for providing a VA examination, in order to obtain a medical opinion, has been met in this case. See 38 U.S.C.A. § 5103A (d) (West 2014); McClendon v. Nicholson, 20 Vet App. 79, 81(2006).

Therefore, as no VA examination has been afforded to the Veteran which address whether his claimed heart disease and hypertension are the result of his PTSD from military service, the claim must be remanded in order for such to be afforded to him.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in order to determine the nature and etiology of the claimed heart disability and hypertension. The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination. All tests deemed necessary should be conducted.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to respond to the following questions: 

a) Whether any heart disability is at least as likely as not (i.e. a 50 percent probability or more) caused by, or otherwise related to, the Veteran's service? 

b.) Whether hypertension is at least as likely as not (i.e. a 50 percent probability or more) caused by, or otherwise related to, the Veteran's service? 

c.) If any heart disability did not have its onset in service, is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's heart disability is caused by the Veteran's PTSD?

d.) If the heart disability is not caused by the Veteran's PTSD, is it at least as likely as not that the Veteran's heart disability is permanently aggravated by the Veteran's PTSD? (The definition of aggravation is below.)

e.) If hypertension did not have its onset in service, is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's hypertension is caused by the Veteran's PTSD?
	
f.) If hypertension is not caused by the Veteran's PTSD, is it at least as likely as not that the Veteran's hypertension is permanently aggravated by the Veteran's PTSD? (The definition of aggravation is below.)

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the heart disability or hypertension (i.e., a baseline) before the onset of the aggravation.

Any opinion(s) are to be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2. Following the above-directed development, and after undertaking any additional development which it deems to be necessary, the AOJ should then readjudicate the Veteran's claims. If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

